Exhibit 10.20

PERFORMANCE BONUS AGREEMENT

THIS PERFORMANCE BONUS AGREEMENT (this “Agreement”) is dated as of October 12,
2010, by and among Voyetra Turtle Beach, Inc., a Delaware corporation (the
“Company”), Carmine J. Bonanno and Frederick J. Romano (each, a “Founder” and
collectively, the “Founders”).

RECITALS

This Agreement is being entered into in connection with the consummation of the
transactions contemplated by that certain Stock Purchase Agreement, dated as
September 28, 2010, by and among the Company, the stockholders of the Company
(including the Founders), SG VTB Merger Sub, Inc. (the “Buyer”) and the other
signatories thereto (the “Purchase Agreement”), and shall be effective upon the
Effective Time of the Merger, as each of those terms is defined in the Agreement
and Plan of Merger dated as of the date hereof between the Company and the
Buyer.

AGREEMENT

NOW THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants, and agreements herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. DEFINITIONS. Whenever used in this Agreement, the following terms and phrases
shall have the following respective meanings:

1.1. “Affiliate” means, with respect to any Person, (i) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of the stock having
ordinary voting power in the election of directors of such Person, (ii) each
Person that controls, is controlled by or is under common control with such
Person, and (iii) each of such Person’s officers, directors, managers (in the
case of any Person that is a manager-managed limited liability company) and
general partners. For the purpose of this definition, “control” of a Person
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of its management or policies, whether through the ownership
of voting securities, by contract or otherwise.

1.2. “Business Day” means any day other than a Saturday, Sunday or day on which
banks are permitted or required to close in the State of New York.

1.3. “EBITDA” means with respect to any period, earnings of the Company
(excluding any one-time or non-recurring items of income or expense, including
without limitation any Bonus, Transaction Expenses (as defined in the Purchase
Agreement) Buyer Transaction Expenses (as defined in the Purchase Agreement) and
Financing Expenses (as defined in the Purchase Agreement)) before the deduction
of (i) interest, (ii) taxes based upon the income of the Company and
(iii) depreciation and amortization, all as determined in accordance with GAAP
Consistently Applied.

1.4. “Final 2010 EBITDA” means (x) the 2010 EBITDA contained in the respective
Statement if no Notice of Disagreement with respect thereto is duly and timely
delivered pursuant to Section 2.1 or (y) if such an Notice of Disagreement is so
delivered, the 2010 EBITDA contained in the Statement as agreed by the Founders
and the Company pursuant to Section 2.1 or (z) if such Notice of Disagreement is
so delivered and in the absence of such agreement, the 2010 EBITDA contained in
Statement as prepared by the Nonpartisan Accountants pursuant to Section 2.1.

1.5. “Final 2011 EBITDA” means (x) the 2011 EBITDA contained in the respective
Statement if no Notice of Disagreement with respect thereto is duly and timely
delivered pursuant to Section 2.1 or (y) if such a Notice of Disagreement is so
delivered, the 2011 EBITDA contained in the Statement as agreed by the Founders
and the Company pursuant to Section 2.1 or (z) if such Notice of Disagreement is
so delivered and in the absence of such agreement, the 2011 EBITDA contained in
Statement as prepared by the Nonpartisan Accountants pursuant to Section 2.1.

1.6. “Final 2011 Revenue” means (x) the 2011 Revenue contained in the respective
Statement if no Notice of Disagreement with respect thereto is duly and timely
delivered pursuant to Section 2.1 or (y) if such an Notice of Disagreement is so
delivered, the 2011 Revenue contained in the Statement as agreed by the Founders
and the Company pursuant to Section 2.1 or (z) if such Notice of Disagreement is
so delivered and in the absence of such agreement, the 2011 Revenue contained in
Statement as prepared by the Nonpartisan Accountants pursuant to Section 2.1.

1.7. “Financial Statements” means (i) the unaudited consolidated balance sheets
of the Company as at December 31, 2008 and December 31, 2007 and the audited
consolidated balance sheets of the Company as at December 31, 2009, including
the notes thereto, and (ii) the unaudited consolidated statements of income,
stockholders’ equity and cash flow for the fiscal years ended December 31, 2007
and 2008 and the audited consolidated statements of income, stockholders’ equity
and cash flow for the fiscal year ended December 31, 2009, together with the
report thereon of Fried and Kowgios Partners CPA’s LLP, independent accountants.

1.8. “GAAP” means generally accepted accounting principles in the United States
as in effect from time to time.

1.9. “GAAP Consistently Applied” means GAAP using the same accounting methods,
policies, practices, and procedures, with consistent classification, judgments,
and estimation methodology, as were used by the Company in preparing the
Financial Statements.

1.10. “Nonpartisan Accountants” means an independent accounting firm mutually
agreed upon by the Company and the Founders.

1.11. “Revenue” for any relevant period means the Company’s net revenues for
such period as determined in accordance with GAAP Consistently Applied.

 

2

2. DISTRIBUTIONS

2.1. Statements.

(a) Within thirty (30) days after the delivery to the Founders of the Company’s
audited financial statements for the fiscal year ended December 31, 2010 and
within thirty (30) days after the delivery to the Founders of the Company’s
audited financial statements for the fiscal year ended December 31, 2011 (which
audited financial statements shall be delivered within 90 days after the end of
each such fiscal year), the Company shall cause to be prepared and shall deliver
to the Founders a statement (the “Statement”), which shall include (i) a
statement which sets forth in reasonable detail a calculation of the Company’s
EBITDA for the fiscal year ended December 31, 2010 (“2010 EBITDA”) or Revenue
for the fiscal year ended December 31, 2011 (“2011 Revenue”) and EBITDA for the
fiscal year ended December 31, 2011 (“2011 EBITDA”), as applicable, and (ii) the
amount, if any, of the Bonus to which the Founders may be entitled under
Section 2.2 or Section 2.3 based on the 2010 EBITDA or 2011 Revenue or 2011
EBITDA, as applicable.

(b) During the thirty (30)-day period following the Founders’ receipt of each
Statement, the Founders and their independent accountants shall be permitted to
review at their expense, and the Company shall, and shall cause the Company’s
independent accountants to, make available to the Founders, the supporting
schedules, analyses, working papers, records, data and other documentation of
the Company or the Company’s independent accountants relating to such Statement,
and to ask questions of, promptly receive answers from and request such other
data and information from each of the Company and the Company’s independent
accountants as shall be reasonable under the circumstances, but subject to the
execution of any release, waiver, non-reliance or indemnification agreements
that the Company’s independent accountants may reasonably request from the
Founders. The Statement shall become final and binding upon the parties on the
Business Day following the 30th day following delivery thereof (and the 2010
EBITDA or 2011 Revenue and 2011 EBITDA, as applicable, therein shall be deemed
to be the Final 2010 EBITDA or Final 2011 Revenue and Final 2011 EBITDA, as
applicable), unless the Founders give written notice of their disagreement with
such Statement (“Notice of Disagreement”) to the Company prior to such date.

(c) During the fifteen (15) day period following the delivery of an Notice of
Disagreement or such longer period as the Founders and the Company may mutually
agree, the Founders and the Company shall seek in good faith to resolve in
writing any differences that they may have with respect to the matters specified
in the Notice of Disagreement, and in the event the Founders and the Company are
able to reach such resolution then the amount so agreed by them in writing shall
be deemed to be the Final 2010 EBITDA, Final 2011 Revenue or Final 2011 EBITDA,
as applicable. If, at the end of such fifteen (15) day period (or such longer
period as mutually agreed between the Founders and the Company), the Founders
and the Company have not so resolved such differences, the remaining disputed
items properly included in the Notice of Disagreement shall be submitted to the
Nonpartisan Accountants for final resolution. After affording the Company and
its representatives and the Founders and their representatives the opportunity
to present their positions as to the disputed items (which opportunity shall not
extend for more than thirty (30) days after the submission of such dispute to
the Nonpartisan Accountants), the Nonpartisan Accountants shall resolve all
disputed items in writing. Such resolution shall be final and binding upon the
parties and shall be reflected in any necessary

 

3

revisions to the Statement; provided, however, that the scope of the disputes to
be resolved by the Nonpartisan Accountants is limited to only such items
included in the Statement that the Founders have disputed in the Notice of
Disagreement based upon mathematical errors in the Statement or based upon 2010
EBITDA, 2011 Revenue or 2011 EBITDA, as applicable, not having been calculated
in accordance with relevant provisions of this Agreement (including the
definitions of defined terms used in this Agreement). The Nonpartisan
Accountants shall determine, based solely on presentations by the Company and
the Founders and their respective representatives, only those issues in dispute
specifically set forth on the Notice of Disagreement and shall prepare a written
report as to the disputes and the resulting calculation of 2010 EBITDA, 2011
Revenue or 2011 EBITDA, as applicable. In resolving any disputed item, the
Nonpartisan Accountants: (w) shall be bound by the principles set forth in this
Section 2, (x) shall limit its review to matters specifically set forth in the
Notice of Disagreement, (y) shall further limit its review to whether the
Statement contained mathematical errors or whether 2010 EBITDA, 2011 Revenue or
2011 EBITDA, as applicable, was calculated in accordance with the relevant
provisions of this Agreement (including the definitions of defined terms used in
this Agreement) and (z) shall not assign a value to any item greater than the
greatest value for such item claimed by either party or less than the smallest
value for such item claimed by either party. The fees, costs and expenses of the
Nonpartisan Accountants in connection with any such determination shall be borne
by (x) the Company in the proportion that the aggregate dollar amount of such
disputed items so submitted that are successfully disputed by the Founders bear
to the aggregate dollar amount of such items so submitted and (y) by the
Founders in the proportion that the aggregate dollar amount of such disputed
items so submitted that are unsuccessfully disputed by the Founders bear to the
aggregate dollar amount of such items so submitted. The Founders and the Company
shall bear their own costs in connection with this Section 2, including the fees
and expenses of their respective attorneys and accountants, if any.

2.2. Determination of 2010 Bonus. Subject to and in accordance with the
provisions of this Section 2, the Founders shall be entitled to the following
payment to this Agreement (the “2010 Bonus”):

(a) If the Final 2010 EBITDA is less than $16,200,000, then the 2010 Bonus
payable to the Founders shall be zero; or

(b) If the Final 2010 EBITDA equal to or greater than $16,200,000, the 2010
Bonus shall be calculated as set forth in the table provided below for the
applicable Final 2010 EBITDA (in an amount not to exceed $7,500,000):

 

Final 2010 EBITDA

     2010 Bonus   $ 18,000,000       and      Over       $ 7,500,000    $
17,820,000       to    $ 17,999,999       $ 7,350,000    $ 17,640,000       to
   $ 17,819,999       $ 7,200,000    $ 17,460,000       to    $ 17,639,999      
$ 7,050,000    $ 17,280,000       to    $ 17,459,999       $ 6,900,000    $
17,100,000       to    $ 17,279,999       $ 6,750,000    $ 16,920,000       to
   $ 17,099,999       $ 6,600,000    $ 16,740,000       to    $ 16,919,999      
$ 6,450,000    $ 16,560,000       to    $ 16,739,999       $ 6,300,000    $
16,380,000       to    $ 16,559,999       $ 6,150,000    $ 16,200,000       to
   $ 16,379,999       $ 6,000,000      Less than          $ 16,200,000       $ 0
  

 

4

2.3. Determination of 2011 Bonus. Subject to and in accordance with the
provisions of this Section 2, the Founders shall be entitled to the following
payment pursuant to this Agreement (“2011 Bonus,” and together with the 2010
Bonus, the “Bonus”):

(a) If (a) the Final 2011 EBITDA is less than $18,900,000, and (b) the Final
2011 Revenue is less than $89,100,000, then the 2011 Bonus payable to the
Founders shall be zero;

(b) If the Final 2011 Revenue is equal to or greater than $89,100,000, then the
aggregate amount of 2011 Bonus payable to the Founders under this Section 2.3
shall be $7,500,000; or

(c) If (a) the Final 2011 Revenue is less than $89,100,000, and (b) the Final
2011 EBITDA is greater than $18,900,000, the 2011 Bonus shall be calculated as
set forth in the table provided below for the applicable Final 2011 EBITDA (in
an amount not to exceed $7,500,000):

 

Final 2011 EBITDA

     2011 Bonus   $ 21,000,000       and      Over       $ 7,500,000    $
20,790,000       to    $ 20,999,999       $ 7,350,000    $ 20,580,000       to
   $ 20,789,999       $ 7,200,000    $ 20,370,000       to    $ 20,579,999      
$ 7,050,000    $ 20,160,000       to    $ 20,369,999       $ 6,900,000    $
19,950,000       to    $ 20,159,999       $ 6,750,000    $ 19,740,000       to
   $ 19,949,999       $ 6,600,000    $ 19,530,000       to    $ 19,739,999      
$ 6,450,000    $ 19,320,000       to    $ 19,529,999       $ 6,300,000    $
19,110,000       to    $ 19,319,999       $ 6,150,000    $ 18,900,000       to
   $ 19,109,999       $ 6,000,000      Less than          $ 18,900,000       $ 0
  

 

5

2.4. Payment of Bonus.

(a) If the Founders are eligible to receive the 2010 Bonus pursuant to this
Section 2, the Company shall pay the 2010 Bonus to the Founders on December 31,
2011 (the “2010 Bonus Payment”). Each Founder shall be entitled to one-half of
the 2010 Bonus Payment.

(b) If the Founders are eligible to receive the 2011 Bonus pursuant to this
Section 2, the Company shall pay the 2011 Bonus to the Founders in the following
manner: (a) one third (1/3rd) of the 2011 Bonus shall be paid on July 31, 2012
(the “First 2011 Bonus Payment”); and (b) one third (1/3rd) of the 2011 Bonus
shall be paid on July 31st of each year following the First 2011 Bonus Payment
for each of the next two (2) years (the “Other 2011 Bonus Payments” and
collectively with the First 2011 Bonus Payment, the “2011 Bonus Payments”, and
collectively with the 2010 Bonus Payment, the “Bonus Payments”). For the
avoidance of doubt, the final 2011 Bonus Payment shall be made by no later than
July 31, 2014. Each Founder shall be entitled to one-half of each 2011 Bonus
Payment.

(c) Notwithstanding the foregoing, if the Founders are eligible to receive any
of the Bonus Payments and such Bonus Payments have not been paid (the “Unpaid
Bonus Payments”) as of the date of a Change in Control, the Founders shall be
entitled to and shall be paid the Unpaid Bonus Payments on the date of the
Change in Control. “Change in Control” means any one person, or more than one
person acting as a group (other than Stripes Group LLC or any Affiliate of
Stripes Group, LLC) (i) acquires (whether by merger, consolidation, purchase of
stock or otherwise) ownership of stock of the Company that, together with stock
held by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company or (ii) acquires
assets of the Company (other than inventory) that constitute more than 50
percent of the total gross fair market value of the assets of the Company. For
this purpose, “gross fair market value” means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

(d) Notwithstanding the foregoing, if a Change in Control occurs prior to
December 31, 2011 and the aggregate proceeds received by the holders of the
Series A Preferred Stock and the Common Stock (after giving effect to the
payment of the Maximum 2011 Bonus, as defined below) are greater than an amount
(the “2011 Bonus Payment Acceleration Threshold”) equal to the higher of
(i) $40,672,389 and (ii) the aggregate liquidation preference of all then
outstanding shares of Series A Preferred Stock, then the Founders shall be
entitled to and shall be paid the 2011 Bonus on the date of the Change in
Control as calculated in the table provided in Section 2.3(c) based on a Final
2011 EBITDA that is equal to $21,000,000 (the “Maximum 2011 Bonus”), but if a
Change in Control occurs prior to December 31, 2011 and the aggregate proceeds
received by the holders of the Series A Preferred Stock and the Common Stock are
less than the 2011 Bonus Payment Acceleration Threshold, then this Agreement
shall continue in effect after such Change in Control as though such Change in
Control had not occurred.

2.5. Further Assurances. For purposes of complying with the terms set forth in
this Section 2, each party shall cooperate with and make available to the other
parties and their respective representatives all information, records, data and
working papers (subject to the entry into such agreements as the Company’s
accountants may request in connection therewith), and

 

6

shall permit access to its facilities and personnel, as may be reasonably
required in connection with the preparation or analysis of the Statement and the
resolution of any disputes with respect to the Statement.

2.6. No Guaranty of Payment. The Company shall have complete discretion with
respect to the manufacture, marketing, pricing and distribution of all of the
Company’s products and services after the Closing and the Company may eliminate
or otherwise alter at any time or from time to time any or all of such products
or services and shall have the right to operate the business of the Company as
it sees fit and shall have no obligation (fiduciary or otherwise) to sell or
promote products or to act in any manner in an attempt to protect or maximize
the Bonus; provided, however, that the Company shall not take or omit to take
any action for the sole purpose of reducing the amount of Bonus. Neither the
Founders nor any other party shall have any claim against the Company in
connection with the Bonus, except the extent unpaid when due under this
Section 2. It is expressly acknowledged and agreed that the potential Bonus is
contingent on the performance of the business of the Company and there is no
guarantee of any Bonus under this Agreement.

2.7. Tax Gross-Up. Upon the payment to the Founders of each Bonus Payment due
hereunder, the Company shall pay the Founders an additional amount sufficient to
cover the excess difference between (i) all Federal, state, local and employment
taxes (assuming the highest applicable tax rates) payable on the Bonus Payment
and such additional amount, and (ii) the amount of tax that would have been
payable on the Bonus Payment had it been subject to the long-term capital gains
rate of tax (including Federal and any such state or local rates) (such
additional amount, the “Gross-Up Amount”), provided that if the difference
between the combined rates of tax in (i) and (ii) is greater than 20 percent,
the Gross-Up Amount shall be calculated as if the difference between such rates
was 20 percent. For purposes of calculating the Gross-Up Amount, all tax rates
shall be as set forth in the Internal Revenue Code (or applicable state or local
law) for the year in which the Bonus Payment is made. The Gross-Up Amount shall
be paid to the Founders at the same time as the related Bonus Payment.

3. MISCELLANEOUS.

3.1. Construction. Within this Agreement, the singular shall include the plural
and the plural shall include the singular, and any gender shall include all
other genders, all as the meaning and the context of this Agreement shall
require. The parties have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.

3.2. Costs of Enforcement. Except as set forth in the last sentence of
Section 2.1(c), if any party hereto incurs any costs or expenses in connection
with any controversy, disagreement or dispute arising under this Agreement, the
prevailing party shall be entitled to recover from the non-prevailing party such
prevailing party’s reasonable costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, incurred in prosecuting or defending such
controversy, disagreement or dispute, as the case may be.

 

7

3.3. Notices. All notices or other communications permitted or required under
this Agreement shall be in writing and shall be sufficiently given if and when
hand delivered to the persons set forth below or if sent by documented overnight
delivery service or registered or certified mail, postage prepaid, return
receipt requested, or by facsimile, receipt acknowledged, addressed as set forth
below or to such other person or persons and/or at such other address or
addresses as shall be furnished in writing in accordance with this Section 3.3
by any party hereto to the others. Any such notice or communication shall be
deemed to have been given as of the date received, in the case of personal
delivery, on the Business Day following delivery to a overnight courier service
in the case of overnight delivery, three Business Days following deposit by
regular U.S. mail in the case of a mailing, or on the date shown on the receipt
or confirmation therefor in all other cases (including electronic confirmation
of facsimile delivery).

To the Company:

Voyetra Turtle Beach, Inc.

150 Clearbrook Rd. Suite 162

Elmsford, NY 10523

Facsimile: (914) 345-2266

Attention: Chief Executive Officer

with a copy to (which shall not constitute notice):

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19102

Facsimile: (215) 994-2222

Attention: Henry N. Nassau, Esq. and David S. Denious, Esq.

To the Founders:

Carmine J. Bonanno

39 Albemarle Road

White Plains, NY 10605

Facsimile: (914) 345-2266

Frederick J. Romano

3176 Arbour Lane

Yorktown Heights, NY 10598

Facsimile: (914) 345-2266

 

8

3.4. Assignment. Neither the Company nor the Founders shall assign this
Agreement or any rights hereunder, or delegate any obligations hereunder,
without the prior written consent of the other parties. Subject to the
foregoing, this Agreement and the rights and obligations set forth herein shall
inure to the benefit of, and be binding upon, the parties hereto, and each of
their respective successors, heirs and assigns.

3.5. Amendment, Modification and Waiver. The parties may amend or modify this
Agreement in any respect. Any such amendment or modification shall be in writing
and signed by the Company and the Founders. The waiver by a party of any breach
of any provision of this Agreement shall not constitute or operate as a waiver
of any other breach of such provision or of any other provision hereof, nor
shall any failure to enforce any provision hereof operate as a waiver of such
provision or of any other provision hereof.

3.6. Governing Law; Submission to Jurisdiction; Trial by Jury. This Agreement is
made pursuant to, and shall be construed and enforced in accordance with, the
laws of the State of New York (and United States federal law, to the extent
applicable), irrespective of the principal place of business, residence or
domicile of the parties hereto, and without giving effect to otherwise
applicable principles of conflicts of law. Each of the parties hereto hereby
irrevocably submit to the jurisdiction of the courts of the State of New York
and the federal courts of the United States of America located in the United
States District Court for the Southern District of New York solely in respect of
the interpretation and enforcement of the provisions of this Agreement and of
the documents referred to in this Agreement, and in respect of the transactions
contemplated hereby and thereby. Each of the parties hereto irrevocably agrees
that all claims in respect of the interpretation and enforcement of the
provisions of this Agreement and of the documents referred to in this Agreement,
and in respect of the transactions contemplated hereby and thereby, or with
respect to any such action or proceeding, shall be heard and determined in such
a New York State or federal court, and that such jurisdiction of such courts
with respect thereto shall be exclusive, except solely to the extent that all
such courts shall lawfully decline to exercise such jurisdiction. Each of the
parties hereto hereby waives, and agrees not to assert, as a defense in any
action, suit or proceeding for the interpretation or enforcement hereof or of
any such document or in respect of any such transaction, that it is not subject
to such jurisdiction. Each of the parties hereto hereby waives, and agrees not
to assert, to the maximum extent permitted by law, as a defense in any action,
suit or proceeding for the interpretation or enforcement hereof or of any such
document or in respect of any such transaction, that such action, suit or
proceeding may not be brought or is not maintainable in such courts or that the
venue thereof may not be appropriate or that this Agreement or any such document
may not be enforced in or by such courts. The parties hereto hereby consent to
and grant any such court jurisdiction over the person of such parties and over
the subject matter of any such dispute and agree that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in Section 3.3 or in such other manner as may be permitted by law,
shall be valid and sufficient service thereof. EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

9

3.7. Section Headings and Defined Terms. The section headings contained herein
are for reference purposes only and shall not in any way affect the meaning and
interpretation of this Agreement. The terms defined herein and in any agreement
executed in connection herewith include the plural as well as the singular and
the singular as well as the plural, and the use of masculine pronouns shall
include the feminine and neuter. Except as otherwise indicated, all agreements
defined herein refer to the same as from time to time amended or supplemented or
the terms thereof waived or modified in accordance herewith and therewith.

3.8. Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amend and the parties hereto agree to
interpret, apply and administer this Agreement in the least restrictive manner
necessary to comply therewith and without resulting in any increase in the
amounts owed hereunder by the Company.

3.9. Severability. The invalidity or unenforceability of any particular
provision, or part of any provision, of this Agreement shall not affect the
other provisions or parts hereof, and this Agreement shall be construed in all
respects as if such invalid or unenforceable provisions or parts were omitted.
Upon any such determination, the parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

3.10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original (including facsimile or pdf
signatures); and any Person may become a party hereto by executing a counterpart
hereof, but all of such counterparts together shall be deemed to be one and the
same instrument. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.
The parties hereto may deliver this Agreement by facsimile or pdf signature, and
each party shall be permitted to rely upon the signatures so transmitted to the
same extent and effect as if they were original signatures.

3.11. No Third Party Beneficiaries. No provision of this Agreement is intended
to confer any rights, benefits, remedies, obligations, or liabilities hereunder
upon any Person other than the parties hereto and their respective successors
and assigns.

3.12. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the matters discussed herein and supersedes
all prior agreements and understandings.

[Signature Page Follows]

 

10

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first above written.

 

THE COMPANY: VOYETRA TURTLE BEACH, INC. By:  

/s/ Carmine J. Bonanno

Name:   Carmine J. Bonanno Title:   PRES/CEO FOUNDERS:

/s/ Carmine J. Bonanno

Carmine J. Bonanno

/s/ Frederick J. Romano

Frederick J. Romano

PERFORMANCE BONUS AGREEMENT